 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   PLAYSTUDIOS, INC.,                                     Case No.: 2:18-cv-01423-JCM-NJK
12          Plaintiff(s),                                                 ORDER
13   v.                                                             [Docket Nos. 61, 66]
14   CENTERBOARD ADVISORS, INC., et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to extend discovery to conduct certain
17 depositions. Docket No. 61. Defendants filed a response in partial opposition and a counter-
18 motion to extend. Docket No. 64.1 Plaintiff filed a reply. Docket No. 65. Plaintiff also filed a
19 motion to strike, Docket No. 66, for which the Court does not require a response. The motions are
20 properly resolved without a hearing. See Local Rule 78-1.
21 I.      EXTENSION REQUESTS
22         The motion to extend and the counter-motion to extend are GRANTED in part and
23 DENIED in part as follows. The parties’ positions are ground largely in competing accusations
24 of wrongdoing and discovery violations. There is no need for the Court to get into the weeds on
25 those issues for the purposes of ruling on an extension request because, regardless, it is clear that
26 there is good cause for an extension. The Court will extend the discovery period generally (i.e.,
27
          1
            Filing the response and counter-motion in a single document violated Local Rule IC 2-
28 2(b). The Court expects strict compliance with that rule in the future.

                                                     1
 1 not for the limited purpose of conducting depositions). The Court will provide the extension within
 2 the default framework provided by the local rules (using calendar dates), rather than the alternative
 3 framework proposed by Defendants.
 4         For good cause shown, the Court EXTENDS deadlines as follows:
 5         •    Discovery cutoff: June 7, 20192
 6         •    Dispositive motions: August 7, 2019
 7         •    Joint proposed pretrial order: September 6, 2019, or 30 days after resolution of
 8              dispositive motions3
 9 II.     MOTION TO STRIKE
10         Plaintiff also filed a motion strike Defendants’ countermotion as being “immaterial”
11 pursuant to Rule 12(f) of the Federal Rules of Civil Procedure. Docket No. 66. As is clear from
12 the language quoted by Plaintiff, Rule 12(f) enables courts to strike matters “from a pleading.”
13 Plaintiff is seeking to strike language from a motion. As such, “[m]ovant has fallen victim to one
14 of the classic blunders: attempting to extend Rule 12(f)’s striking power beyond pleadings.”
15 United Nat. Ins. Co. v. Assurance Co. of Am., 2014 WL 4960915, at *1 (D. Nev. June 4, 2014).
16 Accordingly, the motion to strike is DENIED.
17         IT IS SO ORDERED.
18         Dated: April 10, 2019
19                                                               ______________________________
                                                                 Nancy J. Koppe
20                                                               United States Magistrate Judge
21
22
23
24
25
26         2
               All discovery (including depositions) shall be completed by the discovery cutoff.
27         3
             Plaintiff’s request for sanctions is DENIED. Most obviously, the request is not developed
   and simply cites “Fed. R. Civ. P. 37” without identifying any particular section or explaining how
28 it applies here. See Docket No. 61 at 7.

                                                     2
